Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burt (US 3,453,735).
Regarding claims 1, 4, and 12-13, Burt teaches a suction retraction instrument for use in oral or dental procedures in FIGS. 1-6, the suction retraction instrument comprising: an attachment section (6) defining an opening at a first end; a suction nozzle section (2) defining a slot opening at a second end, the suction nozzle section including a retractor tip (3a) extending past the slot opening (as shown in FIG. 4 the furthest point of 3a extends past the opening); a central conduit section (portion of 1 which contains 4) disposed between the attachment section and the suction nozzle section, the central conduit section providing fluid communication (via 3) between the opening at the first end and the  slot opening at the second end; wherein the central conduit section includes a port (4) configured to control suction pressure at the slot opening; (claim 4) further comprising a transition section (see figure below) connecting the central conduit section to the attachment section, wherein the transition section tapers going from the central conduit section to the attachment section (see figure below); (claim 12) wherein the central conduit section and the suction nozzle section have a constant width along a length of the suction retraction instrument until reaching the retractor tip (see figure below); (claim 13) wherein the .

    PNG
    media_image1.png
    272
    831
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    229
    850
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burt (US 3,453,735).

Burt teaches a tapered transition section but fail(s) to teach wherein the transition section tapers at an angle of from 5 degrees to 15 degrees.
However, as taper of a transition section is a result effective variable (i.e. the more/less the taper/less the more the transition between two components) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Burt, by requiring wherein the transition section tapers at an angle of from 5 degrees to 15 degrees. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). A result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05(II)(B).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burt (US 3,453,735) in view of Reiz (US 2003/0017433).
Regarding claims 9-10, Burt discloses the claimed invention substantially as claimed as set forth above.  
Burt fail(s) to teach (claim 9) further comprising a removable tip having a first section and a second section, wherein the first section is configured to frictionally fit over the suction nozzle section and wherein the second section extends past the second end; (claim 10) wherein the removable tip terminates in a semicircular end having a slot formed therein to provide fluid communication to the slot opening.
However, Reiz discloses a removable tip (60) having a first section (64) and a second section (towards 65), wherein the first section is configured to frictionally fit over the suction nozzle section (towards 64) and wherein the second section extends past the second end (65 extends past the end of the suction 53); wherein the removable tip terminates in a semicircular end (the end where 65 is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Burt, by requiring (claim 9) further comprising a removable tip having a first section and a second section, wherein the first section is configured to frictionally fit over the suction nozzle section and wherein the second section extends past the second end; (claim 10) wherein the removable tip terminates in a semicircular end having a slot formed therein to provide fluid communication to the slot opening, as taught by Reiz, for the purpose of providing a retraction shape which fits into cavities of the mouth.
Response to Arguments
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive. 
On pages 5-6, applicant argues that “the examiner identifies surface 3a as meeting the requirement of a retractor tip extending past the slot opening of the nozzle section. However, Burt is quite clear that this surface 3a is not a retraction tip whatsoever. Instead, the surface 3a, which is disposed at a different angle then surface 3, is used to control the suction provided through the dental aspirator” and further “surface 3 a as providing variable suction, not retraction.. if more suction is required the outer end of the tube may be pressed downwardly to thereby further close the opening provided by the surface 3a by pressing tissue thereagainst”. However, the retractor tip as shown in the marked up figured is functionally capable of pressing tissue using the surface area and under broadest reasonable interpretation of the claim meets all claimed limitations as set forth above.
On pages 6-7, applicant argues claim 4 and that Burt fails to teach a taper from the central conduit to the attachment section. However, as shown 5 of the transition section is shown to be tapered between the central conduit and the attachment section. It appears applicant is arguing that the inner 
On pages 7-8, applicant argues claim 5 based on its dependence from claim 4. Such is not persuasive for the same reasons as set forth above.
On page 8, applicant argues the rejections of claims 9 and 10 by stating “the proposed combination would appear to render the Burt reference unsatisfactory for its intended use”. Applicant is arguing that Reiz was relied upon to alter the angles of the surfaces of 3 and 3a and such would not operate because the tip of Reiz would prevent surface 4 from being pressed against the inner surface of the patients mouth. However, Reiz was only relied upon to teach further comprising a removable tip having a first section and a second section, wherein the first section is configured to frictionally fit over the suction nozzle section and wherein the second section extends past the second end; wherein the removable tip terminates in a semicircular end having a slot formed therein to provide fluid communication to the slot opening. That is that Reiz teaches a removable tip (60) having a first section (64) and a second section (towards 65), wherein the first section is configured to frictionally fit over the suction nozzle section (towards 64) and wherein the second section extends past the second end (65 extends past the end of the suction 53); wherein the removable tip terminates in a semicircular end (the end where 65 is disposed ends in a semicircle), the semicircular end having a slot (65) formed therein to provide fluid communication to the slot opening ([0024]), which would result in the combination with Burt to require a removable tip having a first section and a second section, wherein the first section is configured to frictionally fit over the suction nozzle section and wherein the second section extends past the second end; wherein the removable tip terminates in a semicircular end having a slot formed therein to provide fluid communication to the slot opening. Furthermore, such language is not required by the claim as currently presented.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/30/2021